Citation Nr: 9918933	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  97-17 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1969 to 
February 1973.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board initially notes that service connection on a 
secondary basis for stuttering was denied in an August 1998 
rating decision; there is no indication that the veteran has 
sought appellate review with respect to this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is manifested primarily by nightmares 
and difficulty sleeping; the resulting social and industrial 
impairment more nearly approximates mild than definite.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1998); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

Factual Background

Briefly, as was noted in the Introduction, the veteran's 
service ended in February 1973.  In September 1996 service 
connection for PTSD was granted and the disability was 
evaluated as noncompensably disabling from June 19, 1996.  By 
rating decision of November 1997, the evaluation was 
increased to 10 percent, effective June 19, 1996.  The 10 
percent evaluation has remained in effect since that time.

Of record is the report of a July 1996 VA psychological 
examination of the veteran, at which time he reported 
experiencing nightmares as well as physiologic symptoms 
including heart pounding, rapid breathing and shaky stomach 
on waking.  The veteran also complained of hypervigilance and 
an exaggerated startle reflex.  He reported that he had not 
experienced an anger outburst or engaged in fights for ten 
years.  He reported maintaining a good relationship with his 
children, grandchildren, parents and sister, and indicated 
that he had four close friends.  The veteran stated that he 
had worked for a VA regional office for the prior 19 years 
and enjoyed his job, and he indicated that he also taught.  
Following the interview of the veteran and review of 
psychological testing results, the examiner concluded that 
although veteran exhibited some symptoms of PTSD, but a 
diagnosis of PTSD could not be supported.

The veteran was afforded a VA psychiatric examination in July 
1996, at which time he complained of nightmares and 
difficulty with sleeping.  He reported disintrusive thoughts 
of his experiences in Vietnam and he complained of 
irritability and anger outbursts, as well as occasional panic 
attacks.  The veteran also reported difficulty in 
concentrating and markedly diminished interest in significant 
activities and admitted to feelings of detachment.  The 
veteran reported that he lived alone, but that he maintained 
close relationships with his two children.  He denied a 
history of psychiatric hospitalizations.  The veteran 
reported that he had worked for a steel mill after service, 
as well as at a VA regional office intermittently for the 
prior 19 years.  On mental status examination the veteran was 
alert, oriented and fairly neat in appearance.  His mood was 
somewhat depressed and his affect was inappropriate at times, 
but he denied any suicidal or homicidal ideations.  The 
veteran denied any delusional hallucinations.  His general 
fund of knowledge was fairly good and his judgment and 
insight were fair.  The examiner diagnosed the veteran with 
PTSD and assigned the veteran a Global Assessment of 
Functioning (GAF) score of 70.

The veteran was afforded another VA examination in November 
1996, at which time he reported experiencing nightmares from 
one to four times each week.  He indicated that his 
nightmares would prevent him from sleeping more than four 
hours and that he would awaken from his dreams sweating and 
with his heart racing.  The veteran reported that he 
maintained a close relationship with his children and that he 
had been employed at a VA regional office since 1983.  On 
mental status examination the veteran was alert, cooperative 
and fairly neat in appearance.  The examiner noted that the 
veteran was preoccupied with his traumatic experiences in 
Vietnam.  His mood was not depressed and he denied any 
suicidal or homicidal ideations.  The veteran's affect was 
described as appropriate and he denied any hallucinations or 
delusions.  The veteran's memory was described as fair and 
his general fund of knowledge as fairly good.  His judgment 
and insight were fair.  The examiner concluded that the 
veteran's symptoms were not typical of PTSD, although his 
psychosocial stressors included preoccupation with traumatic 
stress and complaints of sleeplessness and nightmares.  The 
examiner found no evidence of a mental disorder and assigned 
the veteran a GAF score of 75. 

On file is the report of a July 1997 VA examination.  The 
veteran at that time complained of recurring dreams of 
Vietnam every night.  The veteran denied a history of 
hypervigilance or of avoidance or intrusiveness of his war 
experiences.  He indicated that he worked well with his 
supervisors and coworkers, but that he was more self 
conscious primarily on account of his stuttering and 
indicated that he no longer taught.  He denied any history of 
domestic violence.  On mental status examination the veteran 
presented as clean and neat, with average psychomotor 
activity.  No signs of psychosis were evident, the veteran's 
mood was even and his affect was appropriate with mild 
tension.  The examiner noted that the basic theme of the 
veteran's thought process concerned anxiety associated with 
his recurring dreams and his stuttering.  The examiner 
concluded that while the veteran exhibited some features of 
PTSD, his symptoms did not fulfill the diagnostic criteria 
for PTSD.  The veteran was diagnosed with anxiety disorder 
not otherwise specified, and was assigned a GAF score of 70.

The veteran was afforded a hearing before a hearing officer 
at the RO in Cleveland, Ohio, in August 1997.  At that time 
he testified that he did not attend the November 1996 VA 
examination, but rather that the examiner simply reworded her 
July 1996 examination report and submitted it as a new 
examination.  The veteran also contended that all prior 
examinations of his PTSD were inadequate because they made 
factual errors concerning his activities in service.  With 
respect to his PTSD, the veteran reported experiencing a 
recurring dream three to four times each week associated with 
his experiences in Vietnam.  He maintained that his 
nightmares interfered with his ability to sleep, and that he 
was nervous.  He testified that he would leave his job in the 
afternoon up to four times each month in order to just get 
away, and that his fatigue from lack of sleep interfered with 
his ability to work; he reported that he had recently started 
a new position.  The veteran testified that he maintained a 
very good relationship with his children and had five close 
friends, but indicated that he did not associate with fellow 
Vietnam veterans, attend church or belong to social clubs.  
He averred that while he occasionally would go to bars and 
drink alone, he usually stayed home to read.

On file are October 1997 and November 1997 memoranda prepared 
by the veteran and addressed to his VA employer in which he 
requested reassignment to duties involving the absence of 
telephone contact or contact with the public on account of 
his stuttering.

The veteran was afforded a VA examination in May 1998, at 
which time he complained of experiencing bad dreams three to 
four times each week, with consequent sleep difficulties.  He 
indicated that the lack of sleep had interfered with his 
promotion potential at work, primarily by exacerbating his 
stuttering, and that he currently worked in a position 
involving no telephonic contact.  The veteran denied a 
history of or present need for psychiatric treatment.  
However, he reported feeling vague fears and indicated that 
helicopters sometimes cause him anxiety, although he also 
indicated that he was able to cope with his symptoms.  The 
veteran reported that loud noises and confined spaces 
bothered him, and that he experienced stress on the 
anniversary of his arrival in Vietnam and on July 4th.  He 
reported easy irritability, but stated that he was able to 
control his anger.  The veteran denied socializing and 
maintained that he stayed to himself all of the time; he 
indicated that he did not like crowds and was paranoid around 
people.  He also stated that he avoided war movies and 
discussing his service experiences.  

On mental status examination the veteran was oriented and 
cooperative.  His speech was relevant and coherent, and he 
did not evidence any disjointed thinking.  His memory was 
described as intact and he evidenced no hallucinations or 
delusions.  The veteran was not suicidal.  His ability to 
abstract was considered intact and his insight and judgment 
were described as good.  The veteran evidenced no obsessive-
compulsive traits.  After reviewing the veteran's medical 
history, including the reports of prior evaluations, the 
examiner diagnosed the veteran with mild PTSD.  The examiner 
concluded that all of the PTSD symptoms, including the 
nightmares, were mild in nature.  The veteran was assigned a 
GAF score of 75.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed. 
Reg. 52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at 38 C.F.R. § 4.130 (1998).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals before March 1, 
1999, hereinafter Court) held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the previous regulations in making 
its rating decision of September 1996.  However, the March 
1997 Statement of the Case considered the veteran's claim 
under the new schedular criteria and the November 1997 
Supplemental Statement of the Case evaluated the veteran's 
claim under both the old and the new schedular criteria.  
Accordingly, there is no prejudice to the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993), and in light of 
Karnas, the Board will proceed to analyze the veteran's claim 
under both sets of criteria to determine if one is more 
favorable to the veteran.

A.  Previous Psychiatric Disability Rating Criteria.

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(1996).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), to 
warrant a 10 percent rating, the veteran must exhibit 
symptoms less than those required for a 30 percent rating, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent rating is warranted for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms must 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; and 
where, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  In such cases, the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
schedular evaluation is warranted when the attitudes of all 
contacts, except the most intimate, are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132 (1996).  The 
Board notes that each of the three criteria for a 100 percent 
rating under Diagnostic Code 9411 is an independent basis for 
granting a 100 percent rating.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).   

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).

The Board observes that the evidence of record demonstrates 
that the veteran's disability picture for his service-
connected PTSD most nearly approximates the criteria for a 10 
percent evaluation under DC 9411.  While VA examinations of 
record document consistent complaints of nightmares and 
associated sleep impairment difficulties, the veteran's 
symptoms were described as mild on his most recent 
examination.  In any event, the examination reports of 
record, including the July 1996 psychiatric examination 
report, show that the veteran was assigned GAF scores 
consistent with the evaluation currently assigned the 
veteran's disability.  While the veteran reported 
experiencing panic attacks, the record reflects that these 
symptoms occur only on waking from nightmares, without any 
evidence of recurrence at other times during the day.  
Moreover, while the veteran has consistently reported 
experiencing periods of irritability and anger, he admittedly 
is able to control his feelings, he exhibited no homicidal 
ideation on examination, and there is no recent history of 
violence.  The Board notes that the veteran has recently 
complained of paranoid ideations and anxiety.  However, the 
May 1998 medical examiner nevertheless concluded that the 
veteran's symptoms were mild in nature.

Although the veteran, at his May 1998 examination, 
essentially maintained that he isolates himself and does not 
socialize, the Board finds his statements to be of marginal 
probative value in light of his prior testimony at his August 
1997 hearing and at each of his prior examinations to the 
effect that he in fact maintained close friendships with his 
family and with several friends.  The Board also notes in 
this regard that at his May 1998 examination the veteran did 
not allude to any compromise in his relationships with his 
family or friends, and otherwise did not elaborate on his 
assertion that he does not socialize.

Although the veteran contends that his PTSD has interfered 
with his employment, the veteran nevertheless has been 
employed on a consistent basis since 1983 and admittedly has 
good relationships with his supervisors and fellow workers.  
Moreover, although the veteran contends that his PTSD has 
limited his potential for promotion by relegating him to a 
position involving little to no contact with others, the 
record reflects that the veteran requested and accepted such 
a position on account of his discomfort with his nonservice-
connected stuttering disability.  In any event, as noted 
previously, VA examination reports on file have essentially 
described the veteran's PTSD symptoms as no more than mild to 
moderate in nature. 

In light of these circumstances, the Board has concluded that 
the social and industrial impairment due to the veteran's 
PTSD more nearly approximates mild than definite.  
Accordingly, an increased evaluation for the veteran's 
service-connected PTSD is not warranted under the previous 
criteria

B.  New Rating Criteria.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998), a 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent  
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation  normal), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The evidence clearly shows that the veteran does not meet the 
criteria for an evaluation in excess of 10 percent as the 
veteran's psychiatric symptoms do not reflect the criteria 
under the new regulations such as occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, due to such symptoms as: depressed mood 
or mild memory loss.  Although the veteran exhibited a 
somewhat depressed mood at his July 1996 VA examination, he 
nevertheless denied any suicidal ideation and in any event 
did not exhibit any disturbances in mood on subsequent 
examinations.  Moreover, although the veteran reported 
experiencing periods of irritability and anger, there is no 
recent history of homicidal ideation or violent behavior, and 
in any event the veteran's impulse control is admittedly 
maintained.  In addition, although the veteran reports panic 
attacks, the evidence shows that his symptoms actually occur 
immediately upon waking from his nightmares, without any 
evidence of occurrence during other times of the day.  The 
veteran exhibits no obsessive-compulsive traits, his speech 
is relevant and coherent, his memory and ability to abstract 
are intact, and his judgment is consistently described as 
fair to good.  Although the veteran complains of anxiety and 
suspiciousness and experiences nightmares and chronic sleep 
impairment, the Board notes that the examiner at the 
veteran's most recent VA examination nevertheless described 
the veteran's symptoms as mild, and that examiners at the 
veteran's other evaluations assigned GAF scores consistent 
with the veteran's current evaluation for his PTSD.  

Although the veteran essentially contended at his May 1998 
examination that he has no social life, as noted previously, 
his statement is inconsistent with his prior testimony, given 
only several months earlier, as well as with statements 
supplied on other examinations, indicating that he in fact 
maintains close relationships with his family and with 
several friends.  Moreover, while the veteran contends that 
his PTSD interferes with his promotion potential, the record 
reflects that the veteran changed positions on account of his 
nonservice-connected stuttering disability, and there is 
otherwise no indication that the veteran's PTSD has in fact 
interfered with his employment; indeed, the veteran reports 
good relationships with his supervisors and coworkers.  In 
light of the evidence of record indicating that the veteran's 
symptoms do not include those required for a higher rating, 
the Board concludes that an increased evaluation for the 
veteran's service-connected PTSD under the new criteria of 
Diagnostic Code 9411 is not warranted.

The Board notes that the veteran has alleged that the 
November 1996 examination never occurred and has challenged 
the accuracy of the July 1996 and July 1997 VA examination 
reports.  With respect to the November 1996 examination, the 
Board notes that the medical evidence on file, exclusive of 
the November 1996 examination report, clearly demonstrates 
the presence of only mild to moderate symptomatology 
associated with the veteran's PTSD; therefore the veteran 
would not have been entitled to a rating in excess of 10 
percent for his PTSD in any event.  With respect to the July 
1996 and July 1997 examination reports, the Board finds the 
veteran's arguments to be unpersuasive and notes that he has 
adduced no evidence suggesting error in the physicians' 
evaluation of his psychiatric disability.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1998) since the veteran has argued that his 
service-connected PTSD has limited his promotion potential at 
his place of employment by relegating him to positions in 
which he avoids telephonic contact or contact with the 
public.  However, there is notably no documentation of missed 
work by the veteran and, as noted previously, the veteran's 
PTSD symptomatology has been consistently described on 
examination as mild.  Moreover, the veteran himself has 
attributed the limitations on his position to his nonservice-
connected stuttering disorder.  The Board also notes that 
there is no evidence that the veteran's PTSD has necessitated 
frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).






ORDER

Entitlement to a rating in excess of 10 percent for PTSD is 
denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

